Citation Nr: 1715519	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  08-37 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for warts of the left hand.

2.  Entitlement to an evaluation in excess of 10 percent for service-connected right medial meniscus tear prior to July 8, 2010, and in excess of 20 percent thereafter.

3.  Entitlement to an evaluation in excess of 40 percent for service-connected herniated pulposus L4-L5, L5-S1.

4.  Entitlement to an initial compensable evaluation for service-connected warts of the right hand status post biopsy fourth finger.

5.  Entitlement to a temporary total evaluation based on surgical or other treatment necessitating convalescence.

6.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected right medial meniscus tear and service-connected herniated pulposus L4-L5, L5-S1.

7.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected right medial meniscus tear and service-connected herniated pulposus L4-L5, L5-S1.

8.  Entitlement to service connection for a left leg disability, to include as secondary to service-connected right medial meniscus tear and service-connected herniated pulposus L4-L5, L5-S1.

9.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected right medial meniscus tear, service-connected herniated pulposus L4-L5, L5-S1, and bilateral hip disabilities.

10.  Entitlement to service connection for hypertension.

11.  Entitlement to service connection for neuropathy of the right lower extremity, to include as secondary to service-connected herniated nucleus pulposus, L4-L5 and L5-S1.

12.  Entitlement to service connection for neuropathy of the left lower extremity, to include as secondary to service-connected herniated nucleus pulposus, L4-L5 and L5-S1.

13.  Entitlement to service connection for degenerative joint disease of the left knee, claimed as secondary to service-connected right medial meniscus tear and service-connected herniated pulposus L4-L5, L5-S1.

14.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to January 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2008, April 2009, and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In December 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims folder.  

In April 2012, the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claim of entitlement to service connection for a left knee disability was certified to the Board in August 2015.  In the July 2015 VA Form 9, the Veteran requested a Board hearing at his local regional office.  A review of the record indicates that his hearing has not been scheduled.  Therefore, a remand is necessary to afford the Veteran a Board hearing for his claim of entitlement to service connection for a left knee disability.

The record reflects that the Veteran filed a claim for vocational rehabilitation claim in May 2008.  Unfortunately, the Veteran's vocational rehabilitation file has not been incorporated into the VBMS record.  As the vocational rehabilitation file may contain information that is relevant to the claims pending before the Board, a remand is necessary to obtain these outstanding records.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should schedule the Veteran for a Travel Board hearing before a member of the Board for his claim of entitlement to service connection for degenerative joint disease of the left knee, claimed as secondary to service-connected right medial meniscus tear and service-connected herniated pulposus L4-L5, L5-S1.  Notify the Veteran and his representative of the date and time of the hearing and record such notification, and any subsequent related communications, in the claims file.

2.  The AOJ should take the steps necessary to scan the Veteran's vocational and rehabilitation folder into the VBMS record.

3.  Readjudicate the issues on appeal in light of all the additional evidence added to the record.  

4.  If any of the benefits sought on appeal are denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



